iChaeltoN, Judge,
delivered tbe following opinion:'
Tbe referee bas certified to tbe court certain questions on an application of several creditors to be permitted to file tbeir claims outside tbe year limited by tbe statute of bankruptcy, and certifying certain other questions wbicb it is not necessary to consider in view of tbe fact that tbe decisions under tbe bankruptcy act and tbe amendments thereto bold that tbe time limited by tbe act, within wbicb claims may be filed, is mandatory upon tbe court, and must be strictly construed.
Tbe referee is therefore instructed that tbe petitioning creditors will be denied tbe right to file tbeir claims, no sufficient showing having been made of diligence, or any reason why 'tbeir laches should not bring them within tbe inhibition of tbe statutory provision.